CALDWELL, J.
The Saturday half holiday law, applicable to cities having a population of 50,000, or over, 92 O. L., 208,passed by oui legislature last spring, is unconstitutional.
This was a replevin case, and the claim was made that a writ made out and served on a Saturday afternoon was illegal. In the common pleas court Judge Dissette declared that the proceeding was illegal because the writ was served on a legal half-holiday; this declared the half-holiday law to be constitutional. The circuit court hold : The half-holiday law is one on a general subject. A general holiday is a subject of a nature pertaining to every part of'tbe state, and there is no natural distinction existing between those parts of the state that are subject to the law and those that are not. The law therefore is unconstitutional, and the writ was legal. See also note of same case, 87 Bull., 194.